UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1724


JENNY ZAMBRANO,

                  Plaintiff – Appellant,

          v.

HSBC BANK USA, N.A., as Trustee under the Pooling and
Servicing Agreement dated August 1, 2006, Fremont Home Loan
Trust 2006-B; FREMONT HOME LOAN TRUST 2006-B; LITTON LOAN
SERVICING LP; WELLS FARGO BANK, N.A., as Investor,
Individually and as Trust Administrator, Jointly and
Severally;    MORTGAGE    ELECTRONIC    REGISTRATION   SYSTEM,
INCORPORATED;    GLASSER    AND   GLASSER    PLC;  JOHN   DOE,
Certificate Holders I-M, Fremont Home Loan Trust 2006-B;
JANE DOE, Certificate Holders I-M, Fremont Home Loan Trust
2006-B; JACK DOE, Certificate Holders I-M; JILL DOE,
Certificate   Holders    I-M;   QUI   CHI   DOE,  Association,
Corporations/entities I-M,

                  Defendants – Appellees,

          and

FREMONT INVESTMENT & LOAN CORPORATION, a/k/a Fremont
Reorganizing Corporation; NECTAR PROJECTS, INCORPORATED;
LONG & NEYHART PC, now known as Neyhart, Robertson &
McConnell, P.C.,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00996-CMH-IDD)


Submitted:   August 3, 2011                   Decided:   August 16, 2011
Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, R. Michael Smith, BROWN, BROWN & BROWN,
P.C., Alexandria, Virginia, for Appellant.    John C. Lynch,
TROUTMAN SANDERS, LLP, Virginia Beach, Virginia; Jonathan S.
Hubbard,   TROUTMAN SANDERS,  LLP,  Richmond,  Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Jenny     Zambrano   appeals     the   district    court’s    orders

dismissing her several claims against Defendants, including her

state law claims for declaratory judgment and quiet title, and

her claims      under    the   Fair   Debt    Collection   Practices      Act,    15

U.S.C.A. §§ 1692-1692p (West 2009 & Supp. 2011), the Truth in

Lending Act, 15 U.S.C.A. §§ 1601-1667f (West 2009 & Supp. 2011),

and   the     Due    Process   Clauses       of   the   Fifth   and   Fourteenth

Amendments.         We have reviewed the record and find no reversible

error.      Accordingly, we affirm the district court’s orders.                  See

Zambrano v. HSBC Bank USA, N.A., No. 1:09-cv-00996-CMH-IDD (E.D.

Va. Nov. 9, 2009; May 26, 2010); see also Horvath v. Bank of

N.Y., N.A., 641 F.3d 617 (4th Cir. 2011).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         3